Citation Nr: 1308562	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the instant matter has been the subject of numerous prior remands.  In a March 2010 remand, the Board noted that the Veteran had inconsistently requested a Board hearing in connection with his claim for service connection for PTSD, stating that the Veteran had at times expressed his desire for a hearing and had at other times stated that he did not wish to have a hearing in connection with his claim.  The Board directed the agency of original jurisdiction (AOJ) to, on remand, clarify whether the Veteran desired a Board hearing in connection with his claim.  That same month, the Appeals Management Center (AMC) sent to the Veteran a letter asking him to state whether he wanted a Board hearing.  To date, no response has been received from the Veteran regarding his desire for a Board hearing.  Accordingly, the Board finds that any request for a Board hearing in connection with the Veteran's claim has been withdrawn.  38 C.F.R. § 20.704(e) (2012).


FINDINGS OF FACT

1.  There is no credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.

2.  The Veteran does not have a psychiatric disorder other than PTSD that is attributable to his active service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008 and, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of the Veteran's claim, the RO sent to him a letter dated in January 2005 wherein he was notified of the evidence required to substantiate his claim for service connection for PTSD.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran of the specific requirements for substantiating a PTSD claim, to include the need to submit specific details regarding the stressful incident(s) in service that led to his PTSD.  

Although the January 2005 letter did not include the notice elements required by Dingess, supra, in an October 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates.  The Veteran's claim was thereafter readjudicated.  Thus, any error with respect to the timing of notice on those elements was effectively cured in this case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2005 and October 2007 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his service connection claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Further, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to his claims has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, post-service VA treatment records, which include numerous psychological consultation reports and PTSD assessments, records from the Social Security Administration (SSA), and lay statements in support of his claim.  The Veteran has not identified any outstanding potentially obtainable records, and the Board is aware of none.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board notes that the Veteran has not been afforded a VA C & P examination in connection with his claim.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the instant case, the Board finds that the record contains sufficient medical evidence to decide the claim, such that a medical examination and/or opinion is not necessary.  Notably, the Veteran's VA treatment records contain numerous psychological consultation reports that address whether the Veteran indeed suffers from PTSD.  Further, as will be discussed in detail below, there is not credible supporting evidence that his claimed in-service stressors actually occurred.  Moreover, although the VA treatment records shows a diagnosis of depression, there is no indication that the Veteran's depressive disorder may be associated with service.  Indeed, no medical professional has suggested that the Veteran's depression is in any way attributable to service and there are numerous depression screens that are negative for depression, which weighs against a finding of continuity of symptomatology since service.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning first to the Veteran's claim of service connection for PTSD, the Board notes that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2012).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2012).

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force.  Furthermore, the Veteran's claimed in-service stressors are not related to his "fear of hostile military or terrorist activity."  During a May 2010 VA psychology consultation, the Veteran reported various "difficult memories," to include injuring his back when he jumped onto the flight deck to avoid being struck with a helicopter rotor; being in sick bay when injured soldiers from another destroyer were brought on board, one of whom who had lost his arms and legs and was begging to die was placed next to the Veteran; being on the USS Enterprise when it caught fire; and being on the flight deck and witnessing a man getting sucked up and through the intake of a jet.  

At the outset, the Board notes that the instant matter was remanded in April 2008 for the AOJ to attempt to verify the Veteran's alleged in-service stressors.  The Veteran was asked to provide more specific information about his alleged stressors, including approximate dates, locations, and persons who could substantiate his involvement.  In October 2010, the Veteran submitted a statement in support of his claim for service connection for PTSD, wherein he reported that between December 19, 1972, and December 21, 1972, while stationed aboard the USS Ranger, he was in sick bay post circumcision during which time another destroyer in the area was hit by a mortar attack and injured persons were transported to the USS Ranger for care.  The Veteran stated that his "friend" John was one of the men injured in the mortar attack and that he was placed in the bed next to the Veteran.  The Veteran reported that John was missing his legs and right arm and was covered in blood.  The Veteran stated that he was thereafter moved from sick bay and that when he went back to check on his friend, he learned that his friend did not survive.  The Veteran provided no additional information regarding his other "difficult memories" discussed during the May 2010 psychology consultation.  
In November 2011, the AOJ submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) a request for verification of the Veteran's alleged in-service stressor as detailed in his October 2010 statement.  In response, the JSRRC indicated that the command history and deck logs for the USS Ranger had been reviewed, which revealed that the USS Ranger conducted Special Operations in the northern Gulf of Tonkin from December 9-21, 1972.  The deck logs recorded that on December 20, 1972, at 2113 hours, numerous air bursts were sighted in the distance, which appeared to be from North Vietnamese Surface to Air missiles.  The JSRRC stated, however, that the incident as described by the Veteran was not confirmed by the ship's deck logs.  In January 2012, the AMC determined that Veteran's alleged stressor could not be corroborated.  The Veteran has offered no further information regarding his alleged in-service stressor(s).

Upon review of the evidence of record, the Board finds that the criteria for establishing service connection for PTSD have not been met in this case.  Notably, the Veteran's alleged stressors are not corroborated by credible supporting evidence.  In this regard, the Board notes that despite being asked for additional information regarding his claimed stressors, the Veteran provided no additional information regarding being on the USS Enterprise when it caught fire or being on the flight deck and witnessing a man getting sucked up and through the intake of a jet.  Thus, it is unclear to the Board whether the Veteran even intended to claim these events as in-service stressors.  Further, the Veteran's STRs do not support the Veteran's account of being injured when he jumped onto the flight deck to avoid being struck with a helicopter rotor.  Rather, the Veteran's STRs shows that in August 1974, he was climbing off of an aircraft "when he felt a 'pop' in his neck."  The Veteran's account of this incident has also varied during the pendency of the claim.  During an August 2012 PTSD assessment, the Veteran reported that "he was paralyzed the next day (for 24 hours) because he jammed up his body when he hit the deck of the ship."  While the Veteran's STRs show complaints of back and neck pain, there is simply no evidence of the Veteran having sustained an injury in service severe enough to leave him paralyzed for 24 hours.  The Board finds that such a severe injury would have been documented in his STRs had it indeed occurred.  

Concerning the Veteran's alleged stressor of having been in sick bay when injured sailors from another ship were brought in, the Board notes that the Veteran has also been inconsistent in reporting the alleged incident.  While his STRs confirm that he spent three days post-op circumcision in sick bay from December 19-21, 1972, a review of the Veteran's VA treatment records shows that during a February 2004 psychology consultation, the Veteran stated that he did not know any of the injured men who were brought into sick bay while he was there, which is contrary to his October 2010 assertion that it was his "friend" John who was placed in the bed next to him.  Further, the February 2004 treatment entry states that the Veteran was in sick bay due to an accident on deck.  During the August 2012 PTSD assessment, the Veteran reported that he was in sick bay at the time of the alleged incident on account of the injury sustained jumping off of a helicopter, which conflicts with his earlier report that he was in sick bay for his post-op circumcision.  Most probative, is the fact that a search of the ship's command history and deck logs failed to yield any evidence that could corroborate the Veteran's alleged stressor.

Overall, the Board finds that the Veteran has not submitted credible supporting evidence that any alleged in-service stressor actually occurred.  Indeed, the only evidence regarding the Veteran's claimed in-service stressors are his own lay accounts.  However, "[i]f the claimed stressor is not combat related, a veteran's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Cohen, 10 Vet. App. at 142 (quoting Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  Such supporting evidence is not contained in the evidence of record.  Thus, because the evidence of record fails to contain credible supporting evidence that an alleged in-service stressors actually occurred, service connection for PTSD for cannot be granted.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

Moreover, even if it were shown that an alleged in-service stressor had occurred, the evidence of record fails to contain a definitive diagnosis of PTSD based upon a reported in-service stressor.  During the February 2004 psychology consultation, the Veteran reported witnessing the death of sailor involved in a jet accident and seeing a number of sailors brought into sickbay.  The VA clinician determined, however, that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD as he did not meet a number of the required symptoms.  The report of the August 2012 PTSD assessment similarly fails to contain a diagnosis of PTSD based on the Veteran's then-reported stressors.  The clinician stated that the Veteran did not exhibit enough symptoms to qualify him for a diagnosis of PTSD.  Notably, the Veteran failed to present with symptoms of re-experiencing (Criterion B), and evidenced only one symptom under Criterion C, pertaining to numbing/avoidance.  Moreover, results of the PCL-M, a self-report measure of the DSM-IV symptoms of PTSD, were above the cut-off for probably PTSD.  While there is some suggestion in the treatment records that the Veteran may be suffering from PTSD, the Board finds more probative the findings of the specific psychological and PTSD assessments, as the reports discuss the specific DSM-IV criteria for a diagnosis of PTSD and detail why the Veteran fails to meet the diagnostic criteria for such a diagnosis.  In any event, because the Veteran's stressors have not been corroborated, any diagnosis of PTSD contained in the VA treatment records cannot serve as a basis for granting service connection.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

Although in seeking VA disability compensation benefits, the Veteran filed a claim of service connection specifically for PTSD, in Clemons v. Shinseki, the United States Court of Appeals for Veteran Claims (Court) held that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran has been diagnosed as having depressive disorder, not otherwise specified.  As such, the Board will consider whether service connection is warranted for that diagnosed psychiatric disability.

With regard to the Veteran's diagnosed depressive disorder, nothing in the August 2012 VA clinician's report can be read as suggesting that the Veteran's depressive disorder may be etiologically related to service.  Further, the Veteran's STRs fail to suggest that presence of a depressive disorder in service.  While they do contain evidence of a personality disorder and note that the Veteran presented with job-related situational anxiety, it was determined that there was no need for psychiatric hospitalization or treatment at that time.  Further, the post-service VA treatment records are replete with negative depression screens and findings that the Veteran did not suffer from symptoms of depression.  In light of this evidence, the Board finds that there is no credible evidence demonstrating continuity of depression symptomatology since service, which could support a nexus between the Veteran's currently diagnosed psychiatric disability and service.  See 38 C.F.R. 3.303(b).  In short, there is simply no evidence of nexus between the Veteran's depressive disorder and service.  See Davidson, supra; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

The Board also notes that the VA treatment records show that the Veteran has at times presented with complaints of anxiety.  The records however show that the Veteran's anxiety was likely related to cardiac disability since it was reproduced prior to each cardiac catheterization, at a time when the Veteran was worried about the results of the catheterization and desired to be discharged.  As such, the Board finds that the evidence fails to suggest that the Veteran's anxiety symptoms are in any way related to service.  

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has a currently diagnosed acquired psychiatric disorder that is attributable to military service.  Service connection for an acquired psychiatric disorder, to include PTSD, must therefore be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for an acquired psychiatric disorder, to include PTSD,  under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2012).



ORDER

Entitlement to an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


